Citation Nr: 0018562	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-34 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there is an adequate and timely substantive 
appeal from the denial of service connection for post right 
total hip replacement.

2.  Whether there is an adequate and timely substantive 
appeal from the denial of a compensable disability rating for 
service-connected left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1953 to January 
1957.

This appeal is from a April 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which, in pertinent part, denied 
service connection for status post right total hip 
replacement and granted service connection for left inguinal 
herniorrhaphy and assigned a noncompensable disability 
rating.  The veteran subsequently relocated, and the Atlanta, 
Georgia, RO is now the agency of original jurisdiction (AOJ).

The April 1994 rating decision also denied service connection 
for right inguinal herniorrhaphy.  The veteran submitted a 
general notice of disagreement (NOD), and the RO provided him 
a statement of the case (SOC) that included this issue.  See 
38 C.F.R. §§ 19.29, 19.30, and 20.201 (1997).  He verbally 
withdrew this issue from appeal at a March 1998 hearing 
before the undersigned.  The withdrawal was reduced to 
writing in the hearing transcript, which satisfies the 
requirement that withdrawal of appeals be in writing prior to 
the Board's decision.  See 38 C.F.R. § 20.204 (1997); cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony 
before the RO, when reduced to writing, can constitute a 
notice of disagreement).  Therefore, this issue is not before 
the Board.

The Board of Veterans' Appeals (Board) issued a decision in 
April 1998 that found no timely appeal from the April 1994 
rating decision.  The Board dismissed the appeal on the 
underlying issues.  The veteran appealed from the Board 
decision to the United Stated Court of Appeals for Veterans 
Claims (Court).  In August 1999, the Court found the Board 
had not discussed certain issues material to the question of 
timeliness of the appeals in this case.  It vacated the 
Board's decision and remanded case to the Board for another 
decision consistent with the order of the Court.  This 
decision, in pertinent part, responds to the Court's order.

Upon return of the case to the Board, the Board determined on 
its own to raise the issue of adequacy of the substantive 
appeal from the April 1994 rating decision.  The Board 
notified the veteran by letter of March 2000 of its intent to 
add the matter of adequacy of his appeal to the case under 
Board review.


FINDINGS OF FACT

1.  The RO notified the veteran by letter on May 4, 1994, of 
the April 1994 rating decision denying service connection for 
right total hip replacement and granting service connection 
with a noncompensable disability rating for left inguinal 
herniorrhaphy.

2.  The RO received the veteran's notice of disagreement on 
May 2, 1995, and mailed him a statement of the case on June 
2, 1995.

3.  On July 18, 1995, the RO received the veteran's request 
for an extension of time to file an appeal.

4.  On July 26, 1995, the RO accepted the July 18, 1995, 
correspondence as a substantive appeal and granted a 60 day 
extension of time to appeal, to September 27, 1995.

5.  On September 20, 1995, the RO received the veteran's 
second request for an extension of time to file an appeal, 
and granted an extension to November 1, 1995.

6.  No VA Form 9 has been received, and no further 
correspondence was received from either the veteran or his 
representative until after the November 1, 1995, deadline had 
passed.

7.  No document filed by the veteran or his representative 
subsequent to June 2, 1995, and prior to or on November 1, 
1995, articulated errors of fact or law in the rating 
decision of April 1994.

8.  The RO did not waive the requirements of a substantive 
appeal.


CONCLUSIONS OF LAW

1.  The RO may not confer or compel jurisdiction on the Board 
of Veterans' Appeals by waiver of the requirement of a timely 
substantive appeal from a decision of the RO.  38 U.S.C.A. 
§§ 7104(a), (c), 7105(d)(3), (5), 7108 (West and Supp. 2000); 
38 C.F.R. §§ 3.109(b), 19.35, 20.101(c), 20.202, 20.203 
(1999).

2.  The RO may not preempt the Board's discretion to dismiss 
appeals for failure to state a specific error of fact or law 
in the decision being appealed.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.203 (1999).

3.  There is no timely substantive appeal from the April 1994 
rating decision denying entitlement to service connection for 
status post right total hip replacement and entitlement to a 
compensable disability rating for left inguinal 
herniorrhaphy, and the Board may not accept an application 
for review of the April 1994 rating decision on appeal.  
38 U.S.C.A. § 7105(d)(3), 7108 (West 1991); 38 C.F.R. 
§ 20.200, 20.302(b), 20.303 (1999).

4.  No document of record filed in time to be a substantive 
appeal from the April 1994 denial of entitlement to service 
connection for status post right total hip replacement and 
entitlement to a compensable disability rating for left 
inguinal herniorrhaphy is adequate to constitute a 
substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. §§ 20.202, 20.203 (1999).

5.  The veteran has not satisfied the requirements for 
perfecting of an appeal from the April 1994 RO denial of 
entitlement to service connection for status post right total 
hip replacement and entitlement to a compensable disability 
rating for left inguinal herniorrhaphy appeals, and the Board 
of Veterans' Appeals has the authority to dismiss the 
appeals.  38 U.S.C.A. §§ 7105(d)(3), (5), 7108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In an April 1994 rating decision, the RO, in pertinent part, 
denied service connection for status post right total hip 
replacement and granted service connection with a 
noncompensable rating for left inguinal herniorrhaphy.  The 
RO notified the veteran of the rating, of his appellate 
rights, and the time and manner of exercising them in a 
letter dated May 4, 1994.  The veteran filed a notice of 
disagreement (NOD) on May 2, 1995, within one year of the May 
4, 1994, letter.  Upon receipt of the NOD, the RO issued a 
statement of the case (SOC) on June 2, 1995.

The RO received correspondence from the veteran on June 23, 
1995, requesting under the Privacy Act that his medical 
records be sent to a named party.  On July 12, 1995, the RO 
received the veteran's request that the RO provide his 
congressman a copy of his VA claims folder.

On July 18, 1995, the RO receive the veteran's correspondence 
dated July 12, 1995 [hereinafter July 1995 correspondence], 
stating, "I am requesting an extension of time for my appeal 
for VA benefits."  He noted the original time limit for his 
appeal and its date of expiration and stated his intent to 
attend a reunion of shipmates where he might find someone who 
could "verify my accidental fall and subsequent injury.  
Please keep my claim active until I can achieve this goal."  
A hand written marginal notation, apparently by an RO staff 
member, stated, "Accept as 1-9 [initials] 7/26/95 Grant 60 
day ext[ension]."  An additional hand written marginal 
notation stated, "Copy to BVA 8-7-96 [other initials]."

The RO replied by letter of July 27, 1995, granting a 60-day 
extension on his appeal to allow additional time to gather 
evidence.  The letter stated that if the RO did not hear from 
him within 60 days from the date of the letter, the RO would 
assume he had no additional evidence and the RO would prepare 
his appeal for certification to the Board.

On September 20, 1995, the RO received a letter from the 
veteran requesting another "extension of time for my appeal 
for VA benefits."  He noted the date of expiration of the 
previously granted 60-day extension and requested a further 
extension of time to appeal.  He again reported his plan to 
attend a reunion of shipmates and find someone to verify an 
accidental injury.  He reiterated his request to keep his 
claim active until he could "achieve this goal."  The RO 
responded by letter of October 2, 1995, that it granted a 30-
day extension, and it would assume he had no further evidence 
and would prepare his appeal for certification to the Board 
if it did not hear from him by November 1, 1995.

On November 6, 1995, the Atlanta, Georgia, RO received a 
memorandum from the veteran's representative notifying the RO 
of the veteran's request that the representative review his 
claims folder.  On April 22, 1996, the RO received an inquiry 
from the veteran about the progress of his appeal.  A July 
1996 Statement of Accredited Representation in Appealed Case 
from DAV stated the issues for consideration by the Board.  
The statement reported the veteran's assertion that his left 
hernia was worse than found by the RO and that his right hip 
condition resulted from his military service.

In August 1996, the RO completed a certification of appeal 
(VA Form 8), which identified the issues on appeal, noted the 
issuance of a SOC, but not whether a substantive appeal was 
of record.  A Precertification/Certification Worksheet 
indicated by checkmark that the appeal was timely.

A February 1997 letter from the Atlanta RO notified the 
veteran of the certification and transfer of his appeal to 
the Board.  A RO notice of temporary transfer of veteran's 
records shows the actual date of transfer of the veteran's 
records to VA Central Office as February 20, 1997.

In May 1997, the veteran's representative filed written 
arguments at the Board.  The representative stated, in 
pertinent part, "[t]he veteran has in compliance with 
38 C.F.R. § 20.202 and 38 U.S.C.A. § 7105, initiated 
substantive appeal via timely execution and application of 
approved VAF 9."  The representative cited statutes and 
regulations that he asserted warranted award of the benefits 
sought, and called attention to arguments on behalf of the 
veteran and to comments and contentions of the veteran in 
"multiple statements."

In May 1997, the veteran requested a hearing with the Board 
in Washington, D.C., which occurred in March 1998.  He 
testified about the merits of his claim.  Subsequently, in 
April 1998, the Board sua sponte considered the timeliness of 
the appeal as to both issues on appeal, finding it untimely 
as to both.

The veteran appealed the Board's decision to the Court, and 
VA General Counsel filed a brief stating, "Notations on the 
July 18, 1995 statement reflect that the RO apparently 
accepted the document as a substantive appeal on July 26, 
1996, and forwarded the document to the Board on August 7, 
1996."  General Counsel advised the Court that the Board had 
not addressed whether the July 1996 acceptance served to 
waive the timely filing of a substantive appeal.

As noted above, the Court vacated the Board's decision and 
remanded the case in August 1999 to address the question 
whether the RO's July 1996 acceptance of the July 1995 
correspondence served as a waiver of the requirement of 
timely filing of a substantive appeal.  The Court ordered 
that if the Board determined that the RO's acceptance of the 
July 1995 correspondence constituted waiver of the facial 
untimeliness of the substantive appeal, then the Board should 
proceed to the merits of the appeal.

The Board notified the veteran by letter of October 1999 that 
it would make another decision in his case, considering 
matters raised in the Court's order.  The letter informed the 
veteran he could submit additional evidence in support of his 
appeal.  It advised the veteran that he may wish to contact 
his representative regarding submission of additional 
argument or evidence.

The veteran's representative responded with written argument 
in February 2000, asserting the veteran made a timely 
perfected appeal.  The representative averred that "[t]he 
veteran did indeed submit a substantive appeal via VA Form 9.  
See pages five and six of the decision."  The representative 
asserted that the veteran had articulated and argued reasons 
why the benefits sought are warranted in his NOD and in his 
substantive appeal.  The representative argued further that 
the AOJ responded to the veteran's actions in writing, 
therefore the AOJ and the Board gave him the impression that 
he was following proper appellate procedure.

In March 2000, the Board raised the issue of the adequacy of 
the appeal and informed the veteran by letter of March 6, 
2000, of its intent to consider the issue.  The Board 
summarized the facts, quoted with citation relevant statutory 
and regulatory provisions, and afforded the veteran and his 
representative 60 days to respond with additional evidence or 
argument.  Neither responded.


II.  Analysis

A.  Due Process in Sua Sponte Determinations of the Board

When the Board sua sponte ("on its own motion; without 
prompting or suggestion."  Black's Law Dictionary 712 (7th 
ed. 1999)) chooses to consider a matter in the case on appeal 
that the RO did not, it must notify the veteran of its intent 
and afford him or her opportunity to submit pertinent 
evidence and argument, or explain why it does not prejudice 
the veteran for the Board not to do so.  See March v. West, 
11 Vet. App. 468, 471 (1998).

Regulation specifically provides for such notice when the 
Board raises the issue of the adequacy of an appeal.  
38 C.F.R. § 20.203 (1999).  There is no regulation explicitly 
providing the same rule for consideration of the timeliness 
of an appeal, but VA General Counsel has determined the same 
rule applies when the Board raises the timeliness of an 
appeal.  VAOPGCPREC 9-99; see also 38 C.F.R. § 20.2 (Chairman 
of Board may prescribe procedure consistent with VA law and 
regulation where there is no applicable procedure).

The Board decision on the timeliness of the appeal vacated by 
the Court was apparently made without prior notice to the 
veteran of the Board's intent to consider the timeliness of 
the appeal.  Since that time, the veteran has received the 
now-vacated opinion of the Board, which included citation and 
discussion of the applicable laws and regulations.  The 
Board's letter, mailed to the veteran's last address of 
record in October 1999 and to his representative, informed 
him of the Boards intent to reconsider the timeliness issue, 
invited submission of additional evidence, and advised the 
veteran to consult his representative in this matter.  The 
representative responded to the letter.  The veteran is 
adequately informed about the issue of timeliness of appeals 
and the Board may proceed to consider the issue without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
389 (1993).

The Board's March 2000 letter to the veteran complied with 
the procedure for notice of Board intent to consider the 
adequacy an appeal.  38 C.F.R. § 20.203 (1999).  The Board 
may now consider the adequacy of the appeal without prejudice 
to the veteran.  Bernard, 4 Vet. App. at 389.

B.  Factual Determinations

The veteran's representative has asserted twice that the 
veteran timely perfected his appeal with a VA Form 9.  The 
Court's remand is based on two factual premises.  First, that 
the RO accepted a document other than a VAF 9 as a 
substantive appeal.  Second, that the RO accepted it "as [a] 
1-9" on a date after the time to file a substantive appeal 
had passed.  If there is a timely filed VAF 9 in this case, 
part of the determination that the Court ordered the Board to 
make, whether the RO's acceptance of an untimely substantive 
appeal waived the statutory requirement of a timely 
substantive appeal, is moot.

There is no VAF 9 of record, and the Board concludes from the 
evidence that there never was.  A marginal notation on the 
veteran's July 1995 correspondence said, "accept as 1-9," 
(a predecessor of the VAF 9 actually in use in 1995).  
Another marginal notation stated that the RO sent a copy of 
the correspondence to the Board.  The February 1997 
precertification/certification work sheet has a heading 
"SUBSTANTIVE APPEAL," there is no use of the term VAF 9 or 
any variation of it on the form, and the certification of 
appeal (VAF 8) does not employ any reference to a substantive 
appeal, either by that term or by the use of a form number.  
Neither of these documents evidences the filing of a VAF 9 as 
alleged by the representative.

The Board concludes that the annotator of July 26, 1995, used 
the term "1-9" to mean that the document was accepted in 
lieu of a VAF 9, i.e., as a substantive appeal.  Use of the 
term "1-9" is VA jargon and is consistent with regulation 
providing that a substantive appeal is a "properly completed 
VA Form 9, 'Appeal to Board of Veterans' Appeals,' or 
correspondence containing the necessary information."  
38 C.F.R. § 20.202 (1999).  There would be no point to the 
notation if there was a VAF 9 then of record.  The 
substantive appeal referenced in the 
precertification/certification work sheet is the July 1995 
correspondence.

The representative cited pages five and six, apparently of 
the Board's April 1998 decision (the Court's August 1999 
ORDER has two pages) as proof the veteran submitted a VAF 9.  
On page five, the Board's decision stated that the RO 
provided the veteran with "a VA Form 9, Appeal to Board of 
Veterans' Appeals," and that "[a] substantive appeal 
consists of a properly completed VA Form 9 . . . ."  On page 
six, the Board wrote, "A VA Form 9 on these issues is not of 
record, . . . ."  No other mention of VAF 9 appears on 
either page of the decision.  Thus, the representative's 
erroneous assertion that the Board's decision shows the 
veteran filed a VAF 9 is not credible evidence that a VAF 9 
was ever of record.  To the extent that the assertion that 
the veteran filed a VAF 9 goes to the question of timeliness 
of a putative appeal, the statement has no probative value.

The Court ordered the Board to consider whether the 
acceptance "in July 1996 [sic]" of the July 1995 
correspondence as a substantive appeal constituted a waiver 
of the timely filing requirement of 38 U.S.C.A. § 7105(d)(3).  
The Court apparently derived that date from the brief of the 
VA General Counsel.

The Court's observation that the RO "apparently accepted" 
the July 1995 correspondence as a substantive appeal "in 
July 1996" is not a finding of fact that is binding on the 
Board.  The Board made no finding of the date that the RO 
accepted the July 1995 correspondence as a substantive appeal 
in the April 1998 decision vacated by the Court.  The Court 
is not a finder of facts in the first instance, and although 
it may find a Board finding of fact clearly erroneous, it 
does not review factual matters regarding which the Board has 
made no finding.  See Hensley v. West, No. 99-7029, slip op. 
at 18-20 (Fed. Cir. May 12, 2000) (appellate court should 
remand for a necessary fact finding rather than find facts on 
its own when the decision under review made no finding of 
fact in a matter deemed essential to the decision).  Accord 
Rowell v. Principi, 4 Vet. App. 9 (1993) (Court remanded for 
Board to find date of postmark of NOD where Board had made no 
finding and date would be dispositive of jurisdictional 
question).  The Board will reach its own finding of fact 
regarding the date the RO accepted the July 1995 
correspondence as a substantive appeal, and apply it to the 
Court's order to determine whether the acceptance was a 
waiver of the timely filing requirement of section 
38 U.S.C.A. § 7105(d)(3).

The "apparent" date July 26, 1996, entered the record of 
this case in VA General Counsel's brief to the Court.  The 
brief is not a regulation of the Department, instruction of 
the Secretary, or precedent opinion of the General Counsel 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 19.5 (1999).  The Board is not bound to read the 
date of the marginal note on the July 1995 correspondence as 
the General Counsel did.

The writer of the "accept as" marginal note formed the 
second digit of the year in the date "7/26/9[]" imprecisely 
and readable as the numeral "6" when read out of context.  
The writer inscribed a numeral "6" precisely and clearly 
twice elsewhere in the note, in the "6" of 26," and in 
"Grant 60 day ext[ension]," and the numeral 6 looks nothing 
like the numeral following the numeral "9" in the two digit 
designation of the year.  Additionally, the expiration of the 
60-day extension on September 27, 1995, afforded the veteran 
in the RO's July 27, 1995 letter, is consistent with July 26, 
1995, as the date of the marginal note on the July 1995 
correspondence.  The note is apparently written in a single 
hand by a single pen.  There is no indication that the 
writing indicating acceptance of the correspondence as a 
substantive appeal was inserted in the note a year later.  
Thus, the Board finds that the date in the marginal notation 
was July 26, 1995.

Apparently, judging from the RO's letters to the veteran of 
July and October 1995, the RO intended to suspend the 
ministerial aspects of preparing and forwarding an appeal to 
the Board to allow the veteran time to submit additional 
evidence.  It is unclear why the RO expressed the stay of 
action as a grant of "extension on your appeal."  RO letter 
of July 27, 1995.  It was inconsistent of the RO to accept 
the July 1995 correspondence as a substantive appeal and 
simultaneously grant an extension of time to appeal.  No law 
or regulation requires a veteran to obtain leave to file 
evidence in a claim at any time, see 38 C.F.R. § 19.37 
(1999), except more than 90 days after an appeal is forwarded 
to the Board.  38 C.F.R. § 20.1304(b) (1999).  However, the 
RO apparently intended to accept the July 1995 correspondence 
as a substantive appeal.

The veteran had 60 days from the date of mailing of the June 
2, 1995, SOC to perfect his appeal, because the SOC had 
issued more than one year from the date of the letter 
notifying the veteran of the April 1994 decision.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  The RO received and accepted the July 1995 
correspondence as a substantive appeal in response to the SOC 
within the time allowed.  Whereas the RO accepted the 
correspondence as a substantive appeal, a substantive appeal 
responsive to the SOC was timely from the RO's viewpoint.  
There was, from the RO's viewpoint, no failure to respond to 
the SOC based upon which the RO could have exercised its 
discretion to close a case for failure to respond to an SOC 
or to file a timely substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 19.31, 19.33 (1999).  
Consequently, the question whether the RO waived the timely 
filing requirement in section 7103(d)(3) is moot.

C.  Jurisdiction of the Board

The Court ordered that if the Board determines that the RO's 
acceptance of the July 1995 correspondence constituted waiver 
of the facial untimeliness of the substantive appeal, then 
the Board should proceed to the merits of the appeal.  
Although the discussion above addresses the inapposition of 
the premise of the order with the facts of the case, the 
Board will address more fully the unavoidable implication of 
the Court's order.  The Court implied that had the RO 
accepted an untimely filed document as a substantive appeal, 
it could have waived the requirement of a timely substantive 
appeal such that the acceptance would be binding on the 
Board, compelling the Board to reach the merits of the 
underlying claim.  The Board will give its reasons why it 
concludes the RO cannot abrogate the Board's authority to 
determine its jurisdiction.  Alternatively, the Court's 
order, separated from the erroneous factual premise of a 
facially untimely substantive appeal raises the question 
whether the RO's acceptance of a putatively timely 
substantive appeal can deprive the Board of its authority to 
raise the issue and decide whether that document, or any 
document filed in the case, is a valid substantive appeal.

[I]t is well-established judicial 
doctrine that any statutory tribunal must 
ensure that it has jurisdiction over each 
case before adjudicating the merits, that 
a potential jurisdictional defect may be 
raised by the court or tribunal, sua 
sponte or by any party, at any stage in 
the proceedings, and, once apparent, must 
be adjudicated.

Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996) 
(emphasis in original).  The Board of Veterans' Appeals is a 
statutory tribunal.  See generally 38 U.S.C.A. Chap. 71 (West 
1991 & Supp. 2000) [hereinafter Chapter 71].  Chapter 71 
prescribes the subject matter jurisdiction of the Board and 
sets out several procedural requirements for veterans seeking 
Board review of the merits of an unfavorable decision of a VA 
agency of original jurisdiction (AOJ), in this case, the St. 
Petersburg RO.

"An application for review on appeal shall not be 
entertained unless it is in conformity with this chapter."  
38 U.S.C.A. § 7108 (West 1991).  The time allowed to file and 
the contents required of a "substantive appeal" to the 
Board are prescribed in Chapter 71.  38 U.S.C.A. § 7105(a), 
(d)(3) (West 1991).  Thus, failure to comply with the timing 
or content requirements in filing a substantive appeal 
renders the putative substantive appeal "an application for 
review on appeal" that is not "in conformity with Chapter 
71," and which the Board therefore may not entertain.  
38 U.S.C.A. § 7108 (West 1991).  But see Rowell v. Principi, 
4 Vet. App. 9, 16-18 (1993).

D.  RO Determinations of Board's Jurisdiction

The procedures for initiating and perfecting an appeal to the 
Board set out in Chapter 71, in summary, are as follows:  
After the RO issues a decision in a claim, it notifies the 
veteran of that decision and of his appellate rights.  
38 C.F.R. §§ 3.103; 19.25 (1999).  Upon timely receipt of a 
NOD, the RO issues a statement of the case (SOC) to the 
veteran and to the veteran's representative, with which the 
RO includes notice of the requirement to file a substantive 
appeal to perfect the appeal to the Board, the time limit, 
and the specific content required of the substantive appeal.  
38 U.S.C.A. §§ 7105(d)(1), (3) (West 1991); 38 C.F.R. 
§§ 19.26, 19.30 (1999).

"The agency of original jurisdiction may close a case for 
failure to respond after receipt of the statement of the 
case, but questions as to the timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991) (emphasis 
added); 38 C.F.R. § 19.32 (1999).

The Board has authority to determine its own jurisdiction.  
38 C.F.R. § 20.101(c) (1999).  The regulation explicitly 
pertains to instances when the RO has found the Board to lack 
jurisdiction, i.e., it prevents the RO from unilaterally 
depriving the Board of jurisdiction.  Nonetheless, the 
regulation should not be read to require the RO to have found 
the Board without jurisdiction in a matter due to an untimely 
or inadequate substantive appeal.  The authorizing statute, 
while providing for the RO's discretion to close a case for 
untimely response to a SOC, states, "but questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  This language indicates that 
questions of timeliness and adequacy contemplate something 
more than mere failure to respond.

Failure to respond to an SOC creates a void in the appellate 
process.  There cannot reasonably be a determination of the 
timeliness and adequacy of a void.  The statutory 
authorization of the Board to determine questions of 
timeliness and adequacy of a response to a SOC must 
contemplate a response.  The regulation providing that if the 
timeliness of a substantive appeal is questioned within an 
AOJ, the procedures for an administrative appeal must be 
followed, 38 C.F.R. § 19.33 (1999), is consistent with the 
distinction between finding no response and questions of 
timeliness and adequacy of response.

Requiring an adverse determination as to timeliness or 
adequacy by the RO as a prerequisite to determinations on 
those points by the Board would impermissibly narrow the 
scope of the statute.  Such an application of section 
20.101(c) would render it inconsistent with the statute, and 
regulations must be construed to avoid conflict with a 
statute if fairly possible.  Smith v. Brown, 3 F.3d 1516 
(Fed. Cir. 1994) (superceded by statute) (cited throughout 
for persuasiveness).  The RO cannot confer jurisdiction on 
the Board by an affirmative finding or by action consistent 
with finding Board jurisdiction where the veteran's 
performance of an action is a condition precedent of the 
Board's jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996) (determination by RO that veteran 
satisfied jurisdictional prerequisite of Board review is 
irrelevant and Board must determine whether it has 
jurisdiction over matter before reaching the merits); see 
also Marsh v. West, 11 Vet. App. 468, 471 (1999) (Board had 
obligation to assess its jurisdiction sua sponte where RO did 
not dispute timeliness of NOD and timely NOD is prerequisite 
of Board's appellate jurisdiction).

In Rowell, 4 Vet. App. 9, the veteran filed a NOD with a VA 
date of receipt stamp four days after the end of the year 
from the date of the notice of the decision with which he 
disagreed.  The RO issued a SOC, and Rowell made multiple 
requests for extension of time to file a substantive appeal.  
The record is unclear whether the RO granted each request in 
turn.  In granting the last request for an extension, the RO 
letter stated, "We will be glad to grant you an extension of 
time until June 1, 1990.  As we advised you in our previous 
letter, you must complete your appeal if you intend to 
complete it before August 1, 1990."  4 Vet. App. at 13.  At 
a RO hearing on June 5, 1990, the veteran's representative 
upon discussion with the hearing officer requested the record 
remain open to permit filing a VA Form 1-9 at a later date.  
The hearing officer denied the claim in June 1990, after 
which, on July 25, 1990, the veteran filed what he 
characterized as an NOD with an RO rating decision of July 
1990.  Written on the purported NOD, presumably by VA 
personnel, was the notation, "IN LIEU OF 1-9."  4 Vet. App. 
at 14.  On appeal, the Board of Veterans' Appeals stated that 
the NOD was untimely, but the Board would review the claim de 
novo because the RO had.

On appeal from the Board's decision, the Rowell Court held 
that the postmark date of the NOD was not of record; the 
Board had no jurisdiction to review the case de novo just 
because the RO had, because the failure to file a timely NOD 
was a prerequisite of the Board's jurisdiction for de novo 
review; and the Court could not determine the Board's 
jurisdiction until the Board made a finding of fact on the 
date of the NOD.  4 Vet. App. at 15-16.

Regarding the substantive appeal, or "1-9 Appeal," (named 
for the VA Form 1-9 provided appellant's for perfecting an 
appeal to the Board, see 38 C.F.R. § 20.202 (1999), 4 Vet. 
App. at 16, the Court apparently opined that the appeal was 
either untimely, because it was filed after the expiration of 
the last extension afforded by the RO, or it was timely, 
because it was filed before the ultimate deadline afforded 
for filing in the same RO letter.  The Court held that the RO 
had waived the statutory requirement of timely filing of 
substantive appeals, that the requirement was not 
jurisdictional, and therefore, the Board had been within its 
jurisdiction to decide the appeal, if the NOD had been 
timely.  Id. at 16-18.  The Court opined that, "failure to 
file a timely 1-9 Appeal does not automatically foreclose an 
appeal, render a claim final, or deprive BVA of 
jurisdiction."  Id. at 17.  The Court further discussed the 
RO's discretion to close an appeal for failure to respond to 
a SOC and the absence of statutory or regulatory provision 
making a claim final if a 1-9 Appeal is not timely filed.  
The Court concluded that there was no problem regarding the 
timeliness of filing of the 1-9 Appeal that would deprive the 
Board of jurisdiction over the case as an original claim, 
because there was no indication the RO "closed" the appeal 
for failure to file a timely 1-9 Appeal, and because it 
appears to have treated the July 25, 1990, filing as timely.  
Id. at 17-18.

The Court distinguished the NOD from the substantive appeal 
on the ground that failure to file a timely NOD renders a 
decision of the AOJ final, citing 38 U.S.C.A. § 7105(c) and 
38 C.F.R. § 20.302(a), whereas the statute and regulations 
requiring a timely substantive appeal (38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. §§ 19.32, 20.302(b)) allow the RO 
discretion to close a case for failure to respond to an SOC.  
The statute and regulation do not require the RO to close the 
claim if the substantive appeal is untimely, or provide that 
a decision of the AOJ is final for failure to file a timely 
substantive appeal.  4 Vet. App. at 17.  The finality of an 
RO decision due to failure to file a timely NOD is the reason 
the Rowell court found the timely filing of the NOD to be a 
prerequisite of the Board's jurisdiction over the underlying 
case.  Id. at 15.

The Court has also found repeatedly that a decision of an AOJ 
is final where the veteran did not file a timely substantive 
appeal.  YT v. Brown, 9 Vet. App. 195, 199 (1996); Roy v. 
Brown, 5 Vet. App. 554 (1993); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992) (where veteran did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).

In Roy, 5 Vet. App. 554, the Court ruled that a decision of 
the RO was final where the appellant had not filed a timely 
substantive appeal and had not requested an extension of time 
to do so.  The appellant had filed a timely NOD and argued to 
the Court that his appeal to the Board should be deemed 
timely, because the timely NOD comprised the requisite notice 
of intent to appeal.  The Secretary countered, and the Court 
agreed, that "[t]he 'formality' of perfecting an appeal to 
the BVA is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both an NOD 
and a formal appeal."  Id. at 555.

The Rowell court's primary reason for finding a timely 
substantive appeal non-jurisdictional for the Board, that 
failure to file a timely substantive appeal does not 
automatically render a claim final, can be reconciled with 
the precedents of the Court holding that an RO decision is 
final if an appeal is not timely perfected, by focusing on 
the language "not automatically."  Inherent in that 
language is that if the circumstances that confer 
jurisdiction on the Board despite an untimely substantive 
appeal do not obtain, the decision from which a veteran 
initiated an appeal is final, and the Board is without 
jurisdiction to review the decision on appeal.

Put another way, to harmonize the rulings of the Court, if 
untimely filing of a substantive appeal "does not 
automatically foreclose an appeal, render a claim final, or 
deprive the BVA of jurisdiction," 4 Vet. App. at 17 
(emphasis added), the untimely filing may do so in some 
instances.

As the Court noted in Rowell, 4 Vet. App. at 17, the RO may, 
on its discretion, close a case for failure to timely respond 
to a SOC.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 19.32 (1999).  If the RO does so, or finds the Board to be 
without jurisdiction because of an untimely or inadequate 
appeal, that ruling is appealable to the Board, which then 
will determine its own jurisdiction.  38 C.F.R. § 20.101(c) 
(1999).  Thus, the Board's affirmance of an RO's finding that 
a substantive appeal is untimely is a circumstance where an 
untimely appeal forecloses an appeal on the underlying claim, 
renders the claim final, and deprives the Board of 
jurisdiction, not automatically, but upon other affirmative 
action of the RO and the Board.

The real question in this case is whether the RO's failure to 
rule on the timeliness or adequacy of the substantive appeal 
amounts to a waiver of the requirement, and, if so, whether 
such a waiver is binding on the Board.  The Board deems this 
latter aspect of the waiver inquiry inherent in the question 
posed in the Court's remand in this case, because the Board 
does not construe the question as a finding of the Court that 
the Board is bound by an RO's waiver of the timely appeal 
requirement.

The July and September 1995 correspondences from the veteran 
requested extensions of time to file an appeal.  The RO may 
extend the time in which to perfect a challenge to an adverse 
VA decision, if requested before the time to do so runs out, 
which the veteran did in this case, or, if requested after 
time has run, the action required must be done before the 
extension is requested, and good cause why it could not have 
been timely done must be shown.  Compare 38 C.F.R. §  
3.109(b) (1999) with 38 C.F.R. § 20.303 (1999).  The 
regulations further provide that denials of extensions are 
appealable.  Id.  Nothing in the regulation provides for 
acceptance of an untimely appeal besides under those 
circumstances, and no VA regulation provides explicitly that 
an AOJ may waive the requirement of a valid appeal.  Section 
3.109(b) is in the adjudication part of title 38, Code of 
Federal Regulations, which contains VA's regulations.  
Section 3.109(b) is authorized under the Secretary's general 
authority to promulgate necessary or appropriate rules to 
carry out laws administered by VA.  See 38 U.S.C.A. § 501(a) 
(West 1991).

Significantly, the statutes governing the requirement of the 
filing of a substantive appeal, the specifications of time 
limit for filing, discretion of the AOJ to close a case for 
failure to respond to an SOC, and authorizing the Board to 
make ultimate determinations of timeliness and adequacy of 
response are in Chapter 71, United States Code, headed Board 
of Veterans' Appeals.  The regulations implementing Chapter 
71 are in 38 C.F.R. Part 19, headed Board of Veterans' 
Appeals: Appeals Regulations, and in Part 20, Board of 
Veterans' Appeals: Rules of Practice.

Canons of statutory construction, equally applicable to 
regulatory construction, see Smith, 3 F.3d 1516, provide that 
the meaning of sections of a statute not be construed out of 
context.  The law specifically provides that the Board will 
decide questions of the timeliness and adequacy of an appeal.  
38 U.S.C.A. § 7105(d)(3).  Regulations governing timeliness 
and content of substantive appeals are found in the Board's 
appeal regulations and rules of practice.  38 C.F.R. Parts 19 
and 20.  While the RO must necessarily make an initial 
determination whether a claimant has submitted adequate and 
timely pleadings, its initial determination may not take 
precedence or be considered conclusive in a matter given by 
statute to the Board to determine ultimately.

No statute or regulation explicitly provides for the RO to 
compel the jurisdiction of the Board or deprive it of its 
authority to determine its own jurisdiction.  The RO's 
certification of an appeal to the Board does not.  38 C.F.R. 
§ 19.35 (1999).  Notwithstanding that the regulation 
providing for the Board to determine its jurisdiction makes 
that provision in the context of the Board's review of the 
RO's adverse decision on the Board's jurisdiction, see 
38 C.F.R. § 20.101(c) (1999), the General Counsel has held 
that the Board has the same authority to raise the issue sua 
sponte whether a substantive appeal is timely that it has 
under 38 C.F.R. § 20.203 to raise the issue whether a 
substantive appeal is adequate.  VAOPGCPREC 9-99.  Thus, even 
though an untimely substantive appeal does not automatically 
preclude the Board's jurisdiction, it does not automatically 
compel it, either.

It is not reasonable to interpret the regulations governing 
timeliness and adequacy of substantive appeals so as to 
frustrate the statutory provision that the Board determine 
questions as to timeliness and adequacy of appeals (38 C.F.R. 
§ 7105(d)(3)) by permitting the inferior body to waive a 
requirement the satisfaction of which the Board is authorized 
ultimately to determine.  See Smith, 3 F.3d at 1522-23.

The Roy Court wrote that it had held in Rowell that where the 
veteran had timely requested an extension in time to appeal, 
although he ultimately did not file within the extension, the 
Board implicitly waived the timely filing requirement, which 
did not create a rule that the RO or the Board "generally, 
and in all cases, has discretion to waive the express 
provisions of section 20.303."  5 Vet. App. at 556.  Section 
20.303 provides for extension of time to file a substantive 
appeal, if requested before the initial time expires.  
38 C.F.R. § 20.303 (1999).  The Court held in Roy that 
failure to file a timely appeal was a statutory bar to 
appealing the RO decision.  5 Vet. App. at 556.

In Rowell, 4 Vet. App. 9, the Board's waiver of the 
substantive appeal was implicit in its reaching the merits 
despite a putatively untimely substantive appeal.  There is 
no such action by the Board in this case.  Here, the Board 
exercises its discretion to rule on the matter of timeliness 
and on the matter of adequacy without deference to the 
acceptance by the RO of the July 1995 correspondence as a 
substantive appeal.

E.  Adequacy and Timeliness of the Substantive Appeal

The requirements of timeliness and adequacy of substantive 
appeals derive from the following statute:  

The claimant will be afforded a period of 
sixty days from the date the statement of 
the case is mailed to file the formal 
appeal.  This may be extended for a 
reasonable period on request for good 
cause shown.  The appeal should set out 
specific allegations of error of fact or 
law, such allegations related to specific 
items in the statement of the case.  The 
benefit sought on appeal must be clearly 
identified.  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals.

38 U.S.C.A. § 7105(d)(3) (West 1991).

Because both the timeliness and the adequacy of the 
substantive appeal are in question in this case, the close 
relationship between them is highlighted.  Whether a filing 
is a substantive appeal for a the purpose of assessing its 
timeliness must be discerned by its content.

In resolving both the timeliness and the adequacy issues in 
this case, the Board will determine whether any document 
filed in time to be a substantive appeal was adequate as one, 
and then whether any document of record with adequate content 
to be a substantive appeal was filed in time to be a 
substantive appeal.

If the Statement of the Case . . . 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (1999); see 38 U.S.C.A. § 7105(d)(3) (West 
1991).

November 1, 1995, was the veteran's ultimate deadline for 
filing a substantive appeal from the April 1994 rating 
decision, interpreting the RO's July and October 1995 
correspondence as grants of requests for extension of time to 
appeal.  38 C.F.R. §§ 3.109(b), 20.303 (1999).  No filing 
prior to that time limit cited any errors of fact or law in 
the determinations being appealed or in the SOC.  The 
veteran's July and September 1995 correspondence stated no 
error of fact or law in the April 1994 rating decision.  They 
merely requested that the appeal remain open indefinitely 
until the goal of obtaining certain information was achieved.  
The September 1995 correspondence was the last received prior 
to the November 1, 1995, ultimate extension of time to 
appeal.

The November 1995 correspondence from the representative 
requested review of the claims folder and made no reference 
to an appeal.  The veteran's April 1996 correspondence asked 
the status of the appeal and cited no error of fact or law in 
the statement of the case.  The July 1996 statement from the 
representative listed the issues appealed, but was filed more 
than two years after the date of the adverse action and more 
than a year after the statement of the case was issued, and 
more than eight months after the November 1, 1995, ultimate 
deadline for filing an appeal.

The July and September 1995 correspondence comports perfectly 
with the requirements of a request for extension of time to 
appeal.  Both were filed within the time limit to appeal; 
both requested an extension of time to appeal; and both 
stated good cause, the desire to gather evidence.  See 
38 C.F.R. §§ 3.109(b), 20.303 (1999).  The RO erred in 
accepting the July 1995 correspondence as a substantive 
appeal.  Regulation explicitly provides that "filing of 
additional evidence after receipt of notice of an adverse 
determinations does not extend the time limit for initiating 
or completing an appeal from that determination."  38 C.F.R. 
§ 20.304 (1999) (emphasis added).  Had the veteran filed 
additional evidence, the need for a supplemental statement of 
the case might have been triggered (38 C.F.R. § 19.31), which 
would have given him an additional 60 days to perfect his 
appeal (38 C.F.R. § 20.302(c); VAOPGCPREC 9-97).  In this 
case, the veteran did not file additional evidence; he merely 
said he hoped to obtain additional evidence.  In light of 
that rule, it was arbitrary and capricious to accept a 
document as a substantive appeal that merely reported an 
intent to submit additional evidence when the actual filing 
of additional evidence could not be deemed a substantive 
appeal.

Moreover, the mere use of the word "appeal" in the July 
1995 correspondence requesting "an extension of time for my 
appeal" cannot reasonably be sufficient to render the 
document an appeal.  Obviously, a request for extension of 
time must identify that for which it seeks the extension.  
Nor can the continued expression of an intent to appeal meet 
the requirements of a substantive appeal.  The NOD did all 
that was necessary to express an intent to appeal.  It 
initiated the appeal.  38 C.F.R. § 20.200 (1999).  The 
continued expression of an intent to appeal does not satisfy 
the requirement to ultimately submit a substantive appeal.  
38 U.S.C.A. § 7105(a), (b), (d) (West 1991); 38 C.F.R. 
§ 20.200 (1999).

In short, no timely filing was adequate to be a substantive 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.202 (1999).

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.

38 C.F.R. § 20.302(b) (1999); see 38 U.S.C.A. § 7105(d)(3) 
(West 1991).

The veteran initially had 60 days from the date of the SOC to 
file a substantive appeal, because the SOC issued more than a 
year after the notice of the decision from which he initiated 
an appeal.  He gained additional time by two timely requests 
for extension of time to file.  See 38 C.F.R. §§ 3.109(b), 
20.303 (1999).  The only written communication filed at the 
RO, from either the veteran or his representative, that could 
be found to state errors of fact or law in the RO decision 
was the July 1996 Statement of Accredited Representation in 
Appealed Case.  It was filed far beyond the time limit and 
cannot be accepted as a timely substantive appeal.  The 
November 6, 1995, memorandum from the veteran's 
representative merely asked to review the claims folder.  It 
was not timely, nor did it allege errors of fact or law in 
the RO decision.  The April 1996 inquiry from the veteran 
about the status of his appeal was beyond the time limit to 
be considered, and it did not assert any errors of fact or 
law.  The May 1997 written arguments of the veteran's 
representative were filed at the Board, and an appeal must be 
filed at the office from which the claimant received notice 
of the determination being appealed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.  The May 1997 informal 
hearing presentation was therefore not timely and not in any 
case filed in the correct location to constitute an appeal.  
Likewise, the veteran's hearing testimony before the Board in 
March 1998, while reduced to writing, was not timely and was 
not filed at the RO.  Consequently, no writing that might be 
deemed adequate was timely.  See 38 U.S.C.A. § 7105(b),(d) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).

The veteran's assertion that he was misled into believing he 
had complied with required appellate process by the 
advancement through the appellate process by the RO and the 
Board is without merit.  The RO informed him of the extension 
of time to appeal in letters of July and October 1995.  His 
two requests of time to appeal, with notation in each request 
of the expiration of that time shows he knew he had not yet 
perfected his appeal.  The RO informed him in both extension 
letters that it would certify the appeal to the Board if he 
did not provide the evidence within the specified time.

Regulation provides the RO with discretion to close a case 
for failure to respond to an SOC; it does not compel it.  
38 C.F.R. § 19.32 (1999).  Moreover, this is not a case where 
the veteran failed to respond.  He filed two timely requests 
for extension of time to appeal.  As discussed above, failure 
to respond to an SOC is qualitatively different from a 
response the attributes of which can be assessed.

The RO failed to follow the procedures for administrative 
appeal if the timeliness of a substantive appeal is 
questioned within an AOJ.  See 38 C.F.R. § 19.33 (1999).  
Although that procedure under such circumstances is not 
discretionary, the failure to initiate administrative appeal 
goes only to the point that the RO failed to recognize the 
patent inadequacy of the July 1995 correspondence as a 
substantive appeal and the resulting untimeliness of any 
purported substantive appeal.  The Board is not bound by the 
erroneous procedural determinations or failure to make 
determinations of the RO.

In conclusion, the RO accepted a document as a substantive 
appeal that lacked the content of a substantive appeal, and 
therefore was not.  The only filings with content that might 
be deemed adequate to be a substantive appeal were late.  The 
veteran's assertion that he was misled into believing he was 
following appellate procedure cannot make a timely or 
adequate substantive appeal out of a document that is not 
otherwise timely or adequate.  The Board may dismiss an 
appeal that fails to allege specific error of fact or law, 
38 U.S.C.A. § 7105(d)(5) (West 1991), as does the veteran's 
appeal.  The Board may not entertain an application for 
review on appeal that is not in conformity with Chapter 71 of 
title 38, United States Code, and the veteran's application 
is not.


ORDER

The veteran having failed to file a timely or adequate 
substantive appeal from the April 1994 denial of entitlement 
to service connection for status post right total hip 
replacement or to a compensable disability rating for left 
inguinal herniorrhaphy, the claims are dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

